Citation Nr: 0111395	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for stomach problems, 
including adenocarcinoma of the stomach.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel






INTRODUCTION

The appellant had active duty from August 1966 to August 
1970.  He served in combat during the Vietnam era.  He was 
awarded the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the Combat Action Ribbon.  

The appellant filed a claim for service connection for 
stomach problems, including adenocarcinoma of the stomach, as 
a result of exposure to the herbicide Agent Orange.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In 
those determinations, the RO denied service connection for 
stomach problems, including adenocarcinoma of the stomach, 
because the claim was not well grounded.  The appellant 
disagreed and this appeal ensured.

The Board notes further that the appellant, in a statement 
dated January 2001, requested the RO to reopen his claim for 
service connection for post-traumatic stress disorder.  
However, the RO appears not to have to taken action on this 
request to reopen and, therefore, this matter is referred 
back to the RO for further development and adjudication.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or, as in the instant case, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Consequently, it 
is not clear that further assistance, e.g., a medical 
opinion,  by the VA would  be unproductive for a claim for 
service connection for stomach problems, including 
adenocarcinoma of the stomach.  

The regulations state that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a claimant served continuously for 90 days or 
more during a period of war, as is the case with the 
appellant, certain ailments listed that manifest to a degree 
of 10 percent within a year from the date of termination of 
such service shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The appellant argues that the stomach disorder is related to 
exposure to herbicide agents during his Vietnam service.  A 
claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era and has a disease listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the appellant was not 
exposed to any such agent during that service. 
The diseases listed at 38 C.F.R. § 3.309(e) are chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
See also 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  The 
"Vietnam era" is the period beginning on February 28, 1961, 
and ending on May 7, 1975, inclusive, in the case of a 
appellant who served in the Republic of Vietnam during that 
period.  38  C.F.R. § 3.2(f).  A "herbicide agent" is a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  Even so, the appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  Therefore, although the appellant 
might not qualify for presumed service connection for a 
listed disease or ailment under the provisions of 38 C.F.R. 
§§ 3.307 and 3.309, the RO should consider establishing 
service connection by direct causation.  Thus, the RO should 
ensure that, in addition to providing all appropriate 
assistance in compliance with the VCAA, the RO should review 
the claims folder in light of direct causation.  

Accordingly, this case is REMANDED for the following:

1. The RO should ensure that the record 
is fully developed prior to 
adjudication in accordance with the 
revised obligations set forth in the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In accomplishing this 
development, the RO should ensure that 
all identifiable documentary evidence 
is obtained and that the appellant 
undergoes a VA examination (or a 
review of the records with an opinion 
by an appropriate specialist is 
obtained) to determine the etiology of 
his stomach disabilities.  All 
development attempted should be 
documented in the claims file and all 
applicable records obtained should be 
associated with the claims file.  

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


